UNITED STATES DISTRICT COURT                             FILED
                            FOR THE DISTRICT OF COLUMBIA
                                                                                        JUN ' ' 20\2
                                                                                       U S District &Bankruptcy
LATISHA RAY WINKLER, et al.,                          )                         ~~~~~~ t~r the District of Columbia
                                                      )
                       Plaintiffs,                    )
                                                      )
       v.                                             )       Civil Action No.        12 0951
                                                      )
SUPREME COURT OF CALIFORNIA,                          )
                                                      )
                       Defendant.                     )


                                     MEMORANDUM OPINION

       This matter comes before the court on review of plaintiffs' applications to proceed in forma

pauperis and pro se civil complaint. The Court will grant the applications, and dismiss the

complaint.

       The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by pro

se litigants are held to less stringent standards than those applied to formal pleadings drafted by

lawyers. See Haines v. Kerner, 404 U.S. 519,520 (1972). Even prose litigants, however, must

comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237,239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the doctrine

of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).


                                                  1
        The complaint is so incoherently written that the Court cannot discern a viable claim within

this Court's subject matter jurisdiction or a basis for exercising personal jurisdiction over the

named defendant or a clear statement showing plaintiffs' entitlement to the relief they seek.

Accordingly, the Court will dismiss the complaint without prejudice. An Order consistent with

this Memorandum Opinion is issued separately.




                                               United States District Judge
DATE:    6/ sf('~,




                                                 2